Title: To Benjamin Franklin from Moses Franks, 20 February 1769
From: Franks, Moses
To: Franklin, Benjamin


Sir
Great Russel Street Monday 20 feby / 69
I must entreat you to deliver to Mr. Dagge the Account and Papers relative to the Sufferers by Indian Depredations in 1754. There being particular occasion for them; being requested by the legal representatives of those Sufferers to solicit compensation. You were troubled formerly by Mr. Levy on the subject, and Mr. Dagge having just told me he is to meet you this morning, I would most willingly have done myself the pleasure of attending him but other necessary engagements prevent it. I have the Honor to be, sir Your most Obedient Servant
Moses Franks.
 
Addressed: To Benjamin Franklin Esqr
